 1
 2
 3                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON
 4                                  AT SEATTLE
 5
 6
     DATACLOUD TECHNOLOGIES, LLC,
 7                                                     CASE NO. 20-CV-872
                Plaintiff,
 8
                v.                                   COMPLAINT FOR PATENT
 9                                                   INFRINGEMENT
     F5 NETWORKS, INC.,
10
11              Defendant.
                                                       JURY TRIAL DEMANDED
12
13         Plaintiff DataCloud Technologies, LLC (hereinafter, “Plaintiff” or
14   “DataCloud”), by and through its undersigned counsel, files this Complaint for
15
     Patent Infringement against Defendant F5 Networks, Inc. (hereinafter, “Defendant”
16
17   or “F5 Networks”) as follows:
18
19                                   NATURE OF THE ACTION

20
           1.        This is a patent infringement action to stop Defendant’s infringement
21
22   of the following United States Patents (collectively, the “Patents-in-Suit”), copies
23   of which are attached hereto as Exhibit A, Exhibit B, Exhibit C, Exhibit D and
24
     Exhibit E, respectively:
25
26
27    COMPLAINT
                                                             MANN LAW GROUP PLLC
                                                             1420 Fifth Avenue, Suite 2200
      20-cv-072-1                                            Seattle, WA 98101
28                                                           Phone: 206-436-0900
                                  U.S. Patent No.                    Title
                     A.              6,560,613        Disambiguating File Descriptors
 1                   B.              6,651,063        Data Organization And
                                                      Management System And Method
 2
                     C.             8,370,457         Network Communication Through
 3                                                    A Virtual Domain
                     D.             8,762,498         Apparatus, System, And Method
 4                                                    For Communicating To A Network
                                                      Through A Virtual Domain
 5
                     E.             RE44,723          Regulating File Access Rates
 6                                                    According To File Type

 7
 8         2.       Plaintiff seeks injunctive relief and monetary damages.

 9
                                                PARTIES
10
           3.       DataCloud is a limited liability company organized and existing
11
12   under the laws of the State of Georgia and maintains its principal place of business
13
     at 44 Milton Avenue, Suite 254, Alpharetta, Georgia, 30009 (Fulton County).
14
15         4.       Based upon public information, F5 Networks is a corporation duly
16
     organized and existing under the laws of the state of Washington since February
17
18   26, 1996.
19
20         5.       Based upon public information, F5 Networks has its principal place of

21   business located at 801 5th Avenue, Seattle, Washington, 98104-1663 (King
22
     County).
23
24         6.       Defendant may be served through its registered agent, Scot Rogers, at
25
     the address for F5 Networks’ principal place of business.
26
27    COMPLAINT
                                                            MANN LAW GROUP PLLC
                                                            1420 Fifth Avenue, Suite 2200
      20-cv-072-2                                           Seattle, WA 98101
28                                                          Phone: 206-436-0900
                                 JURISDICTION AND VENUE

 1
            7.       This action arises under the Patent Laws of the United States, 35
 2
 3   U.S.C. § 1 et seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This Court
 4   has subject matter jurisdiction over this case for patent infringement under 28
 5
     U.S.C. §§ 1331 and 1338(a).
 6
 7
            8.       The Court has personal jurisdiction over F5 Networks because:
 8
 9   Defendant has minimum contacts within the State of Washington and in this

10   District; Defendant has purposefully availed itself of the privileges of conducting
11
     business in the State of Washington and in this District; Defendant has sought
12
13   protection and benefit from the laws of the State of Washington and is incorporated

14   there; Defendant regularly conducts business within the State of Washington and
15
     within this District, and Plaintiff’s causes of action arise directly from Defendant’s
16
17   business contacts and other activities in the State of Washington and in this
18   District.
19
20          9.       More specifically, F5 Networks, directly and/or through its
21
     intermediaries, ships, distributes, makes, uses, imports, offers for sale, sells, and/or
22
23   advertises its products and services in the United States, the State of Washington,

24   and in this District.
25
26
27     COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
       20-cv-072-3                                            Seattle, WA 98101
28                                                            Phone: 206-436-0900
           10.      Based upon public information, F5 Networks solicits customers in the

 1   State of Washington and in this District and has many paying customers who are
 2
     residents of the State of Washington and this District and who use its products in
 3
 4   the State of Washington and in this District. Defendant is also incorporated in the

 5   State of Washington and in this District.
 6
 7         11.      Venue is proper pursuant to 28 U.S.C. §1400(b) because F5
 8   Networks resides in this District because of its formation under the laws of
 9
     Washington and because it has its principal place of business in this District.
10
11
           12.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because F5
12
13   Networks resides in this District because of its formation under the laws of

14   Washington, which subjects it to the personal jurisdiction of this Court.
15
16                                BACKGROUND INFORMATION
17
18         13.      The Patents-in-Suit were duly and legally issued by the United States
19   Patent and Trademark Office (hereinafter, the “USPTO”) after full and fair
20
     examinations.
21
22
           14.      Plaintiff is the owner of the Patents-in-Suit, and possesses all right,
23
24   title and interest in the Patents-in-Suit including the right to enforce the Patents-in-

25
26
27    COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
      20-cv-072-4                                              Seattle, WA 98101
28                                                             Phone: 206-436-0900
     Suit, the right to license the Patents-in-Suit, and the right to sue Defendant for

 1   infringement and recover past damages.
 2
 3          15.     Plaintiff has at all times complied with the marking provisions of 35
 4   U.S.C. § 287 with respect to the Patents-in-Suit.
 5
 6          16.     Plaintiff does not sell, offer to sell, make, or use any products itself, so
 7
     it does not have any obligation to mark any of its own products under 35 U.S.C. §
 8
 9   287.

10
            17.     By letter dated April 16, 2020, DataCloud’s licensing agent sent
11
12   Defendant a letter in which it identified DataCloud’s patent portfolio, which
13
     includes each of the Patents-in-Suit. See Exhibit F (hereinafter, the “Notice
14
     Letter”).
15
16
                           DEFENDANT'S PRODUCTS AND SERVICES
17
18
            18.     Based upon public information, F5 owns, operates, advertises, and/or
19
20   controls the website www.f5.com through which it advertises, sells, offers to sell,

21   provides and/or educates customers about its products and services. See Exhibit G.
22
23          19.     Based upon public information, Defendant provides sales information,
24   training and educational information, for its products. See Exhibit H.
25
26
27    COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
      20-cv-072-5                                              Seattle, WA 98101
28                                                             Phone: 206-436-0900
             COUNT I INFRINGEMENT OF U.S. PATENT NO. 6,560,613

 1
           20.       Plaintiff re-alleges and incorporates by reference each of the
 2
 3   paragraphs above.
 4
 5         21.       U.S. Patent No. 6,560,613 (hereinafter, the “’613 Patent”), was issued

 6   on May 6, 2003 after full and fair examination by the USPTO of Application No.
 7
     09/500,212 which was filed on February 8, 2000. See Ex. A. A Certificate of
 8
 9   Correction was issued on August 26, 2003. See id.

10
           22.       Based upon public information, Plaintiff is informed and believes that
11
12   Defendant has infringed one or more claims of the ’613 Patent, either literally or
13
     under the doctrine of equivalents, because it ships distributes, makes, uses,
14
     imports, offers for sale, sells, and/or advertises its “Viprion® On-Demand
15
16   Application Delivery Controller” (“Viprion OADC”) which provides a “single,
17
     powerful Application Delivery Controller (ADC) with modular performance
18
     blades you can add or remove without disrupting users or application” (see Exhibit
19
20   I-1) and its “BIG-IP® Global Traffic Manager™ Virtual Edition (VE) Virtual
21
     Platform” that employs KVM and VMware hypervisors (“Virtual Platform”) (see
22
23   Exhibit I-2).

24
25
26
27    COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      20-cv-072-6                                             Seattle, WA 98101
28                                                            Phone: 206-436-0900
           23.      Upon information and belief, the Viprion OADC and Virtual

 1   Platform meet each and every element of at least Claim 1 of the ‘613 Patent, either
 2
     literally or equivalently.
 3
 4         24.      Based upon public information, the Viprion OADC and Virtual
 5
     Platform have infringed one or more claims of the ’613 Patent, including Claim 1,
 6
 7   because it provides a method for disambiguating file descriptors in a computer
 8   system through a process which intercepts the system calls that identify file
 9
     descriptors and the system calls that create copies of one or more file descriptors,
10
11   stores one or more file type indicators for each file descriptor and each file
12
     descriptor copy, and upon an attempt to access a file based upon a file descriptor,
13
     determines what file type is associated with the file descriptor based on a review of
14
15   the stored file type indicators. Both QEMU and KVM and VMWare employ
16
     disambiguation of file descriptors (files/sockets/pipes) that are used in shadowed
17
     I/O system call routines by intercepting them, storing related indicators (e.g.,
18
19   reference to images), and examining those stored indicators to determine the
20
     associated file type.
21
22         25.      To the extent that Defendant is not the only direct infringer of one or
23
     more claims of the ’613 Patent, it instructs its customers on how to use Viprion
24
25
26
27    COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      20-cv-072-7                                             Seattle, WA 98101
28                                                            Phone: 206-436-0900
     OADC and Virtual Platform in ways that infringe one or more claims of the ’613

 1   Patent through its support and sales activities. See Ex. H.
 2
 3         26.      Based upon public information, Defendant’s customers use its Viprion
 4   OADC and Virtual Platform in such a way that infringes one or more claims of the
 5
     ’613 Patent. See Exs. I-1 and I-2.
 6
 7
           27.      Defendant’s aforesaid activities have been without authority and/or
 8
 9   license from Plaintiff.

10
           28.      Plaintiff is entitled to recover from Defendant the damages sustained
11
12   by Plaintiff as a result of Defendant’s wrongful acts in an amount subject to proof
13
     at trial, which, by law, cannot be less than a reasonable royalty, together with
14
     interest and costs as fixed by this Court under 35 U.S.C. § 284.
15
16
                    COUNT II: INFRINGEMENT OF U.S. PATENT NO. 6,651,063
17
           29.      Plaintiff re-alleges and incorporates by reference each of the
18
19   paragraphs above.
20
21         30.      U.S. Patent No. 6,651,063 (hereinafter, the “’063 Patent”), was issued

22   on November 18, 2003 after full and fair examination by the USPTO of
23
     Application No. 09/493,911 which was filed on January 28, 2000. See Ex. B. A
24
25   Certificate of Correction was issued on February 3, 2004. See id.

26
27    COMPLAINT
                                                             MANN LAW GROUP PLLC
                                                             1420 Fifth Avenue, Suite 2200
      20-cv-072-8                                            Seattle, WA 98101
28                                                           Phone: 206-436-0900
           31.      Based upon public information, Plaintiff is informed and believes that

 1   Defendant has infringed one or more claims of the ’063 Patent, either literally or
 2
     under the doctrine of equivalents, because it ships distributes, makes, uses,
 3
 4   imports, offers for sale, sells, and/or advertises its “BIG-IP® Edge Client®” which

 5   “delivers secure access via Secure Socket Layer (SSL) virtual private network
 6
     (VPN) for today’s remote and mobile workforce.” See Exhibit J.
 7
 8         32.      Upon information and belief, the BIG-IP® Edge Client® meets each
 9
     and every element of at least Claim 4 of the ’063 Patent, either literally or
10
11   equivalently.
12
13         33.      Based upon public information, the BIG-IP® Edge Client® has

14   infringed one or more claims of the ’063 Patent, including Claim 4, because it
15
     provides a method for storing and controlled access of data in a repository by
16
17   storing information in an “information pack” (BIG-IP Edge Client is a package) to
18   which is associated the address of a data repository, a “category identifier” (e.g.,
19
     Path: BIGIPEdgeClient), and a “provider identifier” (e.g., “Company: F5
20
21   Networks, Inc.”). The information pack is sent to the specified data repository and
22   stored there in a location reserved for the specified category identifier (e.g., file
23
     name of BIGIPEdegeClient.exe is reserved information for the category of file
24
25   name) that is specifically created for the information pack, and a “custom category
26
27    COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      20-cv-072-9                                             Seattle, WA 98101
28                                                            Phone: 206-436-0900
     identifier” is assigned to the information pack (e.g., application of “F5DialSrv” in

 1   information pack has a digital signature for custom category identifier). The
 2
     custom category identifier is subsequently used to identify other information packs
 3
 4   that should be stored in the same location based on matching category identifiers

 5   (e.g., software updates are signed using provider identity of “F5 Networks, Inc”,
 6
     where signature verification for update “f5fpclient.cab” will compare at least that
 7
 8   the stored provider identity is the same).

 9
           34.       To the extent that Defendant is not the only direct infringer of one or
10
11   more claims of the ’063 Patent, it instructs its customers on how to use the
12
     Accused Products in ways that infringe one or more claims of the ’063 Patent
13
     through its support and sales activities. See Ex. H.
14
15
           35.       Based upon public information, Defendant’s customers use its
16
17   products and services in such a way that infringes one or more claims of the ’063
18   Patent. See Ex. J.
19
20         36.       Defendant’s aforesaid activities have been without authority and/or
21
     license from Plaintiff.
22
23         37.       Plaintiff is entitled to recover from Defendant the damages sustained
24
     by Plaintiff as a result of Defendant’s wrongful acts in an amount subject to proof
25
26
27    COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
      20-cv-072-10                                             Seattle, WA 98101
28                                                             Phone: 206-436-0900
     at trial, which, by law, cannot be less than a reasonable royalty, together with

 1   interest and costs as fixed by this Court under 35 U.S.C. § 284.
 2
 3               COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,370,457

 4         38.       Plaintiff re-alleges and incorporates by reference each of the
 5   paragraphs above.
 6
 7         39.       U.S. Patent No. 8,370,457 (hereinafter, the “’457 Patent”), was issued
 8
     on February 5, 2013 after full and fair examination by the USPTO of Application
 9
10   No. 11/717,911 which was filed on March 13, 2007. See Ex. C. A Certificate of

11   Correction was issued on March 18, 2014. See id.
12
13         40.       Based upon public information, Plaintiff is informed and believes that
14
     Defendant has infringed one or more claims of the ’457 Patent, either literally or
15
     under the doctrine of equivalents, because it ships distributes, makes, uses,
16
17   imports, offers for sale, sells, and/or advertises its legacy BIG-IP hardware
18
     platform and “BIG-IP® iSeries Appliances” which “deliver quick and easy
19
     programmability, ecosystem-friendly orchestration, and record breaking, software-
20
21   defined hardware performance” (“BIG-IP Appliances”) See Exhibit K.
22
23         41.       Upon information and belief, the BIG-IP Appliances meet each and
24   every element of at least Claim 9 of the ’457 Patent, either literally or equivalently.
25
26
27    COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      20-cv-072-11                                            Seattle, WA 98101
28                                                            Phone: 206-436-0900
           42.       Based upon public information, the BIG-IP® iSeries Appliances have

 1   infringed one or more claims of the ’457 Patent, including Claim 9, because they
 2
     provide a system of hardware and software (provision of FTP ALG to transfer
 3
 4   files) that is configured to control access to a client IP address by requiring an

 5   established combination of a destination IP address (e.g., “client IP address” will
 6
     be within Protocol Profile (Client) and “destination IP address” will be within
 7
 8   Protocol Profile (Server)) and a forwarder IP address (e.g., a “translation IP

 9   address and prefix length”) be included in the request to access the client IP
10
     address where each of the three IP addresses is different from the other two (e.g.,
11
12   Forwarder IP: 10.33.1.4/Client IP: 192.168.13.64/Destination IP: 10.1.1.2).

13
           43.       To the extent that Defendant is not the only direct infringer of one or
14
15   more claims of the ’457 Patent, it instructs its customers on how to use the BIG-IP
16
     Appliances in ways that infringe one or more claims of the ’457 Patent through its
17
     support and sales activities. See Ex. H.
18
19
           44.       Based upon public information, Defendant’s customers use its
20
21   products and services in such a way that infringes one or more claims of the ’457
22   Patent. See Ex. K.
23
24         45.       Defendant’s aforesaid activities have been without authority and/or
25
     license from Plaintiff.
26
27    COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
      20-cv-072-12                                             Seattle, WA 98101
28                                                             Phone: 206-436-0900
           46.       Plaintiff is entitled to recover from Defendant the damages sustained

 1   by Plaintiff as a result of Defendant’s wrongful acts in an amount subject to proof
 2
     at trial, which, by law, cannot be less than a reasonable royalty, together with
 3
 4   interest and costs as fixed by this Court under 35 U.S.C. § 284.

 5
                 COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 8,762,498
 6
           47.       Plaintiff re-alleges and incorporates by reference each of the
 7
 8   paragraphs above.
 9
10         48.       U.S. Patent No. 8,762,498 (hereinafter, the “’498 Patent”), was issued

11   on June 24, 2014 after full and fair examination by the USPTO of Application No.
12
     13/731,731 which was filed on December 31, 2012. See Ex. D.
13
14
           49.       Based upon public information, Plaintiff is informed and believes that
15
     Defendant has infringed one or more claims of the ’498 Patent, either literally or
16
17   under the doctrine of equivalents, because it ships distributes, makes, uses,
18
     imports, offers for sale, sells, and/or advertises its BIG-IP platform that employs
19
     SNI Routing and which “facilitate[es] high-performance application traffic
20
21   processing across all leading hypervisors and cloud platforms.” See Exhibit L.
22
23         50.       Upon information and belief, the BIG-IP platform meets each and
24   every element of at least Claim 1 of the ’498 Patent, either literally or equivalently.
25
26
27    COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      20-cv-072-13                                            Seattle, WA 98101
28                                                            Phone: 206-436-0900
           51.       Based upon public information, the BIG-IP® Virtual Edition has

 1   infringed one or more claims of the ’498 Patent, including Claim 1, because it
 2
     provides a system of hardware and software that is configured to respond to a
 3
 4   request for data by identifying a virtual namespace destination IP address (App 1

 5   or App2) from a selection of categories (e.g., SNI: app1.example.com and SNI:
 6
     app2.example.com or anysite.net, domain.com, mysite.com, bizsite.org, etc.) that is
 7
 8   related to said selection of categories (category of “app1.example.com” is used for

 9   the virtual namespace destination address in request data to determine a device
10
     with a specific forwarder IP address and instruct it to send the request for data to
11
12   the destination IP address).

13
           52.       To the extent that Defendant is not the only direct infringer of one or
14
15   more claims of the ’498 Patent, it instructs its customers on how to use the BIG-IP
16
     platform in ways that infringe one or more claims of the ’498 Patent through its
17
     support and sales activities. See Ex. H.
18
19
           53.       Based upon public information, Defendant’s customers use its
20
21   products and services in such a way that infringes one or more claims of the ’498
22   Patent. See Ex. L.
23
24         54.       Defendant’s aforesaid activities have been without authority and/or
25
     license from Plaintiff.
26
27    COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
      20-cv-072-14                                             Seattle, WA 98101
28                                                             Phone: 206-436-0900
           55.       Plaintiff is entitled to recover from Defendant the damages sustained

 1   by Plaintiff as a result of Defendant’s wrongful acts in an amount subject to proof
 2
     at trial, which, by law, cannot be less than a reasonable royalty, together with
 3
 4   interest and costs as fixed by this Court under 35 U.S.C. § 284.

 5
                 COUNT V: INFRINGEMENT OF U.S. PATENT NO. RE44,723
 6
           56.       Plaintiff re-alleges and incorporates by reference each of the
 7
 8   paragraphs above.
 9
10         57.       U.S. Patent No. RE44,723 (hereinafter, the “’723 Patent”), was issued

11   on January 21, 2014 after full and fair examination by the USPTO of Application
12
     No. 11/818,544 (hereinafter, the “’544 Application”) which was filed on June 14,
13
14   2007. See Ex. E.

15
           58.       The ’544 Application involved the re-examination of U.S. Patent No.
16
17   6,907,421 which was issued on June 14, 2005 after full and fair examination by the
18
     USPTO of Application No. 09/572,672 which was filed on May 16, 2000. See Ex.
19
     E.
20
21
           59.       Based upon public information, Plaintiff is informed and believes that
22
23   Defendant has infringed one or more claims of the ’723 Patent, either literally or
24   under the doctrine of equivalents, because its “BIG-IP® Application Security
25
26
27    COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      20-cv-072-15                                            Seattle, WA 98101
28                                                            Phone: 206-436-0900
     Manager™” can be configured to prevent DoS attacks based on access and

 1   transaction rates. See Exhibit M.
 2
 3         60.       Upon information and belief, the BIG-IP® Application Security
 4   Manager™ meets each and every element of at least Claim 1 of the ’723 Patent,
 5
     either literally or equivalently.
 6
 7
           61.       Based upon public information, the BIG-IP® Application Security
 8
 9   Manager™ has infringed one or more claims of the ’723 Patent, including Claim 1,

10   because it requires an assessment of the transactions per second (“TPS”) for
11
     system calls to a particular URL and has the ability to drop connections if the TPS
12
13   exceeds the threshold value.

14
           62.       To the extent that Defendant is not the only direct infringer of one or
15
16   more claims of the ’723 Patent, it instructs its customers on how to use the BIG-
17
     IP® Application Security Manager™ in ways that infringe one or more claims of
18
     the ’723 Patent through its support and sales activities. See Ex. H.
19
20
           63.       Based upon public information, Defendant’s customers use its
21
22   products and services in such a way that infringes one or more claims of the ’723
23   Patent. See Ex. M.
24
25
26
27    COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
      20-cv-072-16                                             Seattle, WA 98101
28                                                             Phone: 206-436-0900
           64.       Defendant’s aforesaid activities have been without authority and/or

 1   license from Plaintiff.
 2
 3         65.       Plaintiff is entitled to recover from Defendant the damages sustained
 4   by Plaintiff as a result of Defendant’s wrongful acts in an amount subject to proof
 5
     at trial, which, by law, cannot be less than a reasonable royalty, together with
 6
 7   interest and costs as fixed by this Court under 35 U.S.C. § 284.
 8
                                             JURY DEMAND
 9
10         66.       Plaintiff demands a trial by jury on all issues.

11
                                         PRAYER FOR RELIEF
12
           67.       Plaintiff respectfully requests the following relief:
13
14
                        A. An adjudication that one or more claims of the Patents-in-Suit
15
16                      has been infringed, either literally and/or under the doctrine of

17                      equivalents, by F5 Networks;
18
19                      B. An adjudication that F5 Networks has induced infringement of
20
                        one or more claims of the Patents-in-Suit based upon post-filing
21
22                      date knowledge of the Patents-in-Suit;

23
                         C. An award of damages to be paid by F5 Networks adequate to
24
25                      compensate Plaintiff for F5 Networks’ past infringement, including
26
27    COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
      20-cv-072-17                                              Seattle, WA 98101
28                                                              Phone: 206-436-0900
                         interest, costs, and disbursements as justified under 35 U.S.C. §

 1                       284 and, if necessary to adequately compensate Plaintiff for F5
 2
                         Networks’ infringement, an accounting of all infringing sales
 3
 4                       including, but not limited to, those sales not presented at trial;

 5
                         D. That this Court declare this to be an exceptional case and award
 6
 7                       Plaintiff its reasonable attorneys’ fees and costs in accordance with
 8                       35 U.S.C. § 285; and,
 9
10   //
11
12   //
13
14   //

15
     //
16
17
     //
18
19
     //
20
21   //
22
23   //
24
25   //
26
27        COMPLAINT
                                                                 MANN LAW GROUP PLLC
                                                                 1420 Fifth Avenue, Suite 2200
          20-cv-072-18                                           Seattle, WA 98101
28                                                               Phone: 206-436-0900
                    E. Any further relief that this Court deems just and proper.

 1
          DATED this 8th day of June, 2020.
 2
 3
                                          By: s/ Philip P. Mann
 4                                        Philip P. Mann, WSBA No. 28860
 5                                        MANN LAW GROUP PLLC
                                          1420 Fifth Avenue, Suite 2200
 6                                        Seattle, WA 98101
 7                                        Telephone: (206) 436-0900
                                          email: phil@mannlawgroup.com
 8
 9                                        Attorneys for Plaintiff DataCloud
                                          Technologies, LLC
10
11
                                          Of Counsel
12                                        James F. McDonough, III
                                          (Bar No. 117088, GA)
13
                                          Jonathan R. Miller (Bar No. 507179, GA)
14                                        Travis E. Lynch (Bar No. 162373, GA)
                                          HENINGER GARRISON DAVIS, LLC
15
                                          3621 Vinings Slope, Suite 4320
16                                        Atlanta, Georgia 30339
                                          Telephone: (404) 996-0869, -0863, -0867
17
                                          Facsimile: (205) 547-5502, -5506, -5515
18                                        Email: jmcdonough@hgdlawfirm.com
                                          Email: jmiller@hgdlawfirm.com
19
                                          Email: tlynch@hgdlawfirm.com
20
21
22
23
24
25
26
27   COMPLAINT
                                                          MANN LAW GROUP PLLC
                                                          1420 Fifth Avenue, Suite 2200
     20-cv-072-19                                         Seattle, WA 98101
28                                                        Phone: 206-436-0900
